Case: 12-30789       Document: 00512174508         Page: 1     Date Filed: 03/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 14, 2013

                                     No. 12-30789                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



STEPHEN RUSH LINZAY,

                                                  Plaintiff-Appellant
v.

SCHOOL BOARD OF NATCHITOCHES PARISH; DERWOOD DUKE, in his
official capacity as superintendent,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 1:11-CV-00077


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Stephen Rush Linzay appeals the district court’s dismissal of his 42 U.S.C.
§ 1983 claim for failure to state a claim upon which relief can be granted. Linzay
asserts he had a property interest in his job as a certified probationary teacher
and coach, and that Appellees violated his Fourteenth Amendment right to




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30789         Document: 00512174508        Page: 2    Date Filed: 03/14/2013



                                       No. 12-30789

procedural due process by terminating Linzay without providing him written
reasons and an opportunity to be heard before termination.
      We review de novo the district court’s dismissal. Cornerstone Christian
Sch. v. Univ. Interscholastic League, 563 F.3d 127, 133 (5th Cir. 2009). We may
affirm the district court’s judgment on any basis supported by the record. United
States v. Taylor, 482 F.3d 315, 318 (5th Cir. 2007).
      We have ruled that former La. Rev. Stat. § 17:442—the version of the
statute at issue here—does not provide the basis for a probationary teacher to
claim a property interest in his job.1 Noel v. Andrus, 810 F.2d 1388, 1390 (5th
Cir. 1987). Louisiana courts have held the same. See, e.g., McKenzie v. Webster
Parish Sch. Bd., 609 So. 2d 1028, 1031 (La. Ct. App. 1992). Furthermore, as the
district court noted, “Louisiana jurisprudence has been clear for almost twenty
years” that certified probationary teachers do not enjoy due process protection
under La. Rev. Stat. § 17:81.5 because they are not “school employees” within
the meaning of the statute. Dist. Ct. Ruling Granting Mot. to Dismiss at 3 n.1
(citing Wilhelm v. Vermilion Parish Sch. Bd., 598 So. 2d 699, 701 (La. Ct. App.
1992)). Therefore, we AFFIRM.




      1
          Louisiana amended La. Rev. Stat. § 17:442 in 2012. 2012 La. Acts 1 § 3.

                                              2